Title: To James Madison from Louis-Marie Turreau, 3 January 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 3 January 1806, Washington. Formal orders of the French government require Turreau to insist on the dispositions stated in his official letter of 14 Oct. regarding the commerce that some U.S. residents maintain with the rebels of Saint-Domingue.
                    Having received no response to this letter, Turreau hoped that the U.S. government would take immediate measures to put an end to the purposes of this commerce. JM’s silence on all that concerns Saint-Domingue and the U.S. government’s silence toward Congress impose on Turreau the duty to remind JM of his official letter and to reiterate his complaints against the tolerance granted to such an appalling abuse that is as contrary to the law of nations as it is to the treaties of peace and goodwill between France and the United States.
                    Chooses not to revisit the various circumstances surrounding the commerce with the rebellious part of Saint-Domingue; the scandalous publicity given to its shameful advances; the gifts and praise prostituted on the crews of armed ships whose goal is to protect expeditions and to carry military stores of all kinds to the rebels, thus feeding the revolt and banditry.
                    JM should not be surprised that Turreau again calls the attention of the U.S. government to this object. Charles-Maurice de Talleyrand has already expressed his discontent to General Armstrong, U.S. minister plenipotentiary in Paris. JM will judge that it is finally time to take formal measures against all expeditions destined for those ports of Saint-Domingue occupied by the rebels. The system of tolerance that gave birth to this commerce, that permits its arms, that encourages its growth and excesses with impunity can no longer go on. Turreau’s master the emperor and king expects the dignity and loyalty of the U.S. government to bring this situation to a prompt close.
                    Encloses a copy of his official letter previously sent and earnestly requests that JM acknowledge receipt of both letters.
                